Citation Nr: 0631202	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  02-17 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected residuals of a lumbosacral spine injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
November 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in November 2004 for further development.  

The claim was remanded in November 2004 because the veteran 
alleged that his disability had gotten worse since the most 
recent VA examination.  The Board notes that the RO scheduled 
the veteran for another examination to take place in August 
2005.  The veteran failed to report for the examination or 
provide good cause for his failure to report.  

Pursuant to 38 C.F.R. § 3.326(a), individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  When entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails to 
report for such examination, action shall be taken.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. However, when 
the examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Since this claim is a reopened claim for an 
increased rating, failure to report for an examination 
without good cause would normally result in a denial as a 
matter of law.  However, the Board notes the veteran has 
attended three VA examinations since he filed his claim for 
an increased rating.  As such, the Board finds that there is 
evidence of record since the filing of the claim with which 
to adjudicate the claim.  

The previous remand also instructed the RO to obtain any 
outstanding records from Community Health Partners in Lorain, 
Ohio.  The RO contacted the veteran and requested that he 
submit these medical records; or, in the alternative, to 
complete an Authorization and Consent to Release Information 
Form so that the RO might retrieve the documents.  The 
veteran failed to respond to the RO's request.  


FINDING OF FACT

The veteran's service-connected residuals of a lumbosacral 
spine injury are manifested by no more than slight loss of 
motion, pain, tenderness to palpation, and stiffness; there 
is no muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position; or 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the veteran's service-connected 
residuals of a lumbosacral spine injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 5292, 5295, and 5235-5343 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claim for an increased rating in December 2000.  In March 
2001, a VCAA letter was issued to the appellant.  This letter 
effectively notified the appellant of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Since the March 2001 
VCAA notice preceded the July 2001 rating decision, there is 
no defect with respect to the timing of the VCAA notice.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of an 
increased rating, VA believes that the Dingess/Hartman 
analysis must be analogously applied.  
      
In the present appeal, the veteran was furnished a notice 
letter in compliance with Dingess in March 2006.  To the 
extent that such notice may be viewed as inadequate in any 
respect, the Board finds that there is no resulting 
prejudice.  The collective effect of the March 2001 and March 
2006 letters have effectively informed the veteran of the 
evidence necessary to  substantiate his claim, what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim, the manner of rating 
the disability and effective date considerations.  No useful 
purpose would be served by delaying appellate review for any 
additional notice.   

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As discussed in the 
introduction, additional efforts to obtain evidence and 
afford an examination have been unsuccessful due to the lack 
of cooperation on the veteran's part.  The record as it 
stands includes service medical, post-service private medical 
records and reports of VA examinations.  For all the 
foregoing reasons, the Board concludes that VA's duties to 
the appellant have been fulfilled with respect to the issue 
on appeal.



Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of a lumbosacral 
spine injury warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

The veteran's service-connected residuals of a lumbosacral 
spine injury were originally rated by the RO under the 
provisions of Diagnostic Code 5292.  Under this regulatory 
provision, a rating of 40 percent was warranted for severe 
limitation of motion; a 20 percent rating was warranted for 
moderate limitation of motion; and a rating of 10 percent was 
warranted for slight limitation of motion.  

Additionally, prior to September 26, 2003, pursuant to 
38 C.F.R. §4.71a, Diagnostic Code 5295 held that a rating a 
40 percent rating was warranted for a severe lumbosacral 
strain, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent rating was warranted for a 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 10 percent rating was warranted for 
characteristic pain on motion.  A noncompensable rating was 
warranted for subjective symptoms only. 

The Board notes, that during the pendency of the veteran's 
appeal, the regulations pertaining to the evaluation of 
spinal disabilities have been amended.  See 68 Fed. Reg. 
51454- 51456 (Aug. 27, 2003) (effective September 26, 2003).  
The current General Rating Formula for Diseases and Injuries 
holds that for diagnostic codes 5235 to 5243 (unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome based on incapacitating episode) a 100 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire spine.  A 50 percent rating is warranted when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 40 percent rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

The new criteria also include the following provisions:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  5235 Vertebral fracture or 
dislocation 5236 Sacroiliac injury and weakness 5237 
Lumbosacral or cervical strain 5238 Spinal stenosis 5239 
Spondylolisthesis or segmental instability 5240 Ankylosing 
spondylitis 5241 Spinal fusion 5242 Degenerative arthritis 
of the spine (see also diagnostic code 5003) 5243 
Intervertebral disc syndrome

Under both the old and the new criteria, it should also be 
noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

As noted above, during the pendency of the veteran's appeal 
the regulations pertaining to the evaluation of spinal 
disabilities have been amended.  See 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
United States Court of Veterans Appeals (now the United 
Stated Court of Appeals for Veterans Claims) (Court) held 
that when the governing law or regulations change during an 
appeal, the most favorable version will be applied.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  However, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

Facts

The veteran filed his claim for an increased rating in 
December 2000.  He underwent a VA examination in May 2001.  
He complained of periodic episodes of pain throughout the 
past 25 years.  He stated that he was also recovering from a 
stroke so back pain has not been a significant problem.  
Although he did not complain of any significant pain, he 
complained of occasional stiffness and fatigability.  At 
times he wears a brace.  

Upon physical examination, there was no tenderness, soreness, 
increased kyphosis or scoliosis, or muscle spasms.  The 
veteran could forward flex 95 degrees; and could extend, 
bend, and rotate 35 degrees pain free.  X-rays revealed mild 
to moderate narrowing of the disc space of L5-S1.  The 
clinician diagnosed a history of a lumbosacral strain; no 
residuals on today's examination.    

The veteran underwent another VA examination in December 
2002.  He reported that his back pain has gotten 
progressively worse over the years.  He had been having 
increasing pain, soreness, and tenderness in his back that 
occasionally radiates to his thigh on the right side.  He 
reportedly occasionally experienced paraesthesias.  He 
estimated that he could walk for approximately 30 minutes 
before tiredness, fatigue, and stiffness occur.  He did not 
use a back brace.  He used a cane but that was due to a 
stroke (not his back).  He would occasionally take Darvocet 
for his back.  He was disabled as a result of non-service 
related neurologic problems (residuals of the stroke).  He 
could perform normal daily activities.  

Upon examination, his back showed some very slight 
tenderness, soreness, and pain upon palpation.  He could 
forward flex 90 degrees; and could extend, bend, and rotate 
35 degrees without pain.  He could not toe and heel walk 
because of his neurologic and balance problems.  X-rays 
revealed a normal lumbar spine (no arthritis).  He was 
diagnosed with a lumbosacral strain.   

The veteran underwent another VA examination in April 2004.  
He complained of back pain that is aggravated by prolonged 
walking, standing, sitting, bending, and cold weather.  He 
stated that he treats flare-ups of pain by lying in bed and 
applying either heat or ice.  Medication (Darvocet) also 
offers temporary relief.  He does not use a back brace and he 
is able to perform daily activities at home.  He no longer 
worked as a result of his strokes. 

Upon examination, the veteran was able to get up from a 
seated position without difficulty or use of his cane.  His 
gait was normal, but slow.  He could squat down as long as he 
holds onto a chair; and he could get up from a squatting 
position without difficulty.  Examination of the spine showed 
no kyphosis or abnormal lordosis.  There was tenderness 
present with deep palpation along the belt line along the 
level of L4-L5 left and right side.  There was also some 
slight tightness.  He was able to forward flex from 0 to 80 
degrees without pain (80-90 degrees actively and passively 
with pain).  He could extend from 0 to 30 degrees with pain.  
Passively, he could extend from 0 to 35 degrees with pain at 
the L4-L5 level.  He was able to flex laterally to the left 
and right from 0 to 35 degrees actively and passively.  He 
experienced some tightness at the L5 level but no pain.  He 
was able to rotate to the left and right 0 to 30 degrees 
actively and passively.  He experienced tenderness and 
tightness at the L4-L5 level.  Straight leg raises were 
negative.  Deep tendon reflexes were brisk.  They were 2 out 
of 2 in the patellar and Achilles.  The clinician noted that 
the veteran's range of motion was affected by repetitive 
motion, pain, weakness, fatigability, or incoordination.  X-
rays showed no significant bone pathology of the lumbosacral 
spine.  He was diagnosed with a chronic lumbosacral strain.   

The veteran testified at a September 2004 Board hearing that 
he suffered from constant pain in his lower back, greater on 
the left side than the right.  On a scale of 1 to 10, the 
level of severity is usually an 8.  He testified that he 
cannot bend very far forward and he cannot drive a car.  He 
stated that his symptoms have really gotten worse in the past 
5-6 years.  He testified that at his last examination, he was 
not able to bend over very far.  He testified that he no 
longer works because he got sick with his kidneys.  He stated 
that his wife does almost all of the work around the house 
because he is unable to do it.  His wife also helps him bathe 
and get dressed.  He stated that he cannot sit in the same 
position for more than 15-20 minutes without experiencing 
pain (which he relieves by moving around).  He said that he 
spent the last month in the hospital and that part of the 
reason for the hospital stay was problems with his back (and 
also kidney problems).  

At the hearing, the veteran submitted a statement from 
G.M.B., D.O. that stated that the veteran was hospitalized 
from July 29, 2004 to August 29, 2004 due to a 
retroperitoneal bleed which caused extreme pain.  The bleed 
was confined to the back wall region extending up into the 
liver on CAT scan.  The veteran still requires pain 
medication; had chronic renal failure; and is on Hemodialysis 
three times per week.  He uses a cane to help him ambulate 
due to back pain.  Pain is confined to his lumbar area into 
the right thoracic region.  There is no pain radiating down 
to his legs.  


Analysis

The veteran's residuals of his lumbosacral spine injury are 
currently rated a 10 percent disabling.  Prior to September 
26, 2003, the next highest rating of 20 percent was only 
warranted for moderate limitation of motion (Diagnostic Code 
5292); or a lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position (Diagnostic Code 5295).  

The Board notes that normal motion is to 90 degrees flexion, 
30 degrees extension, 30 degrees both right and left lateral 
flexion, and to 30 degrees both right and left rotation.  38 
C.F.R. § 4.71a, Plate V.  With this in mind, the veteran 
displayed essentially normal, but in no case no more than 
slight limitation of motion, at both his May 2001 and 
December 2002 VA examinations.  At the May 2001 examination, 
he veteran could forward flex 95 degrees; and could extend, 
bend, and rotate 35 degrees pain free.  Likewise, at the 
December 2002 examination, he could forward flex 90 degrees; 
and could extend, bend, and rotate 35 degrees without pain.  
The medical records fail to provide evidence of moderate 
limitation of motion.  As such, a rating in excess of 10 
percent is not warranted under Diagnostic Code 5292.

The medical evidence also fails to provide evidence of muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  At his May 2001 VA 
examination, the veteran denied complaints of pain but noted 
occasional stiffness and fatigue.  After a thorough 
examination, the clinician diagnosed him with a history of a 
lumbosacral strain, with no residuals on today's examination.  
At his December 2002 examination, the clinician noted that 
the veteran was disabled as a result of stroke related 
neurologic problems.  Although the veteran complained of 
pain, soreness, and tenderness in the back; there was no 
evidence of muscle spasms (even upon full range of motion).  
As such, a rating in excess of 10 percent is not warranted 
pursuant to Diagnostic Code 5295.  

As noted above, the rating criteria for spine disabilities 
were changed effective September 26, 2003.  Effective from 
that date, a 20 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

The Board notes that at the veteran's April 2004 VA 
examination, he achieved forward flexion greater than 60 
degrees (he had full range of motion to 90 degrees, with pain 
setting in from 80 to 90 degrees).  The clinician noted that 
although the veteran walked slowly (due to neurologic 
problems) he had a normal gait.  Furthermore, there was no 
evidence of muscle spasms; and examination of the spine 
revealed no kyphosis or abnormal lordosis.  As such, an 
increased rating in excess of 10 percent is not warranted 
under Diagnostic Codes 5292, 5295, or 5235-5343.  

The Board notes the veteran's testimony that he cannot bend 
over very far.  The Board also notes his complaints of pain.  
However, since the veteran failed to report for his August 
2005 VA examination, there is no medical evidence to support 
limitation of motion that is any more than slight.  
Furthermore, the statement from G.M.B., D.O. suggests (or at 
least calls into question) that the severity of the veteran's 
disability is due to his chronic renal failure (which is not 
service related) rather than his service connected 
lumbosacral strain.  In addition, VA clinicians have also 
indicated that a large part of the veteran's disability is 
due to a non service related stroke.  In any case, the 
medical evidence does not support a rating in excess of 10 
percent.

Finally, in regards to DeLuca criteria, there is no medical 
evidence to show that there is any additional loss of motion 
of the thoracolumbar spine due to pain or flare-ups of pain, 
supported by objective findings, or due to excess 
fatigability, weakness or incoordination, to a degree that 
supports a rating in excess of 10 percent.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an increased rating in excess of 10 percent for 
residuals of a service-connected lumbosacral spine injury 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).
      



ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


